DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9/591,207 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 - 17 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest control the touch screen to display a preview image of an image to be captured by the camera, control the touch screen to display an auto focus guide at a selected position, the auto focus guide displayed based on a first touch input received by the touch screen, the first touch input corresponding to a contact touch by a user selecting a specific position of the preview image to be focused, control the camera to auto focus on an object present at the selected position of the preview image while the first touch input is maintained, and control the camera to capture the image based on a release of the first touch input after the camera has been controlled to auto focus on the object present at 

Regarding claims 2 - 8, claims 2 – 8 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 9, the prior art of record fails to teach or fairly suggest receiving a first touch input via the touchscreen, the first touch input corresponding to a contact touch by a user selecting a specific position of the preview image to be focused displaying an auto focus guide at the selected position on the touchscreen, auto-focusing the camera on an object present at the selected position of the preview image while the first touch input is maintained, and capturing the image based on a release of the first touch input after the camera has been controlled to auto focus on the object present at the selected position of the preview image; in combination with other elements of the claim.

Regarding claims 10 - 16, claims 10 - 16 are allowed as being dependent from allowed independent claim 9.

Regarding independent claim 17, the prior art of record fails to teach or fairly suggest control a touch screen to display a preview image of an image to be captured by a camera, control the touch screen to display an auto focus guide at a selected position, the auto focus guide displayed based on a first touch input received by the touch screen, 

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
02/09/2021
Primary Examiner, Art Unit 2696